49 N.J. 341 (1967)
230 A.2d 383
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
WILLIAM COUNCIL, A/K/A JOHNNY WILLIE DAVIS, DEFENDANT-APPELLANT.
The Supreme Court of New Jersey.
Argued May 9, 1967.
Decided June 5, 1967.
*342 Mr. Myron P. Maurer argued the cause for appellant.
Mr. Richard B. McGlynn, Assistant Prosecutor, argued the cause for respondent (Mr. Brendan T. Byrne, Essex County Prosecutor, attorney).
The opinion of the court was delivered
PER CURIAM.
Defendant was indicted for the murder of one Jake C. McKenzie on June 6, 1965. After a six-day trial the jury found him guilty of manslaughter and he was sentenced to State Prison for seven to ten years. He has appealed directly to this Court under R.R. 1:2-1(c).
The verdict was amply justified on the evidence, and no suggestion to the contrary is made on this review. In fact there was substantial evidence which would have supported a verdict of a higher degree of criminal homicide, if such conclusion had been reached by the jury.
The only ground of appeal asserted by defendant is that a portion of the trial court's charge on the subject of self-defense was erroneous. When such a criticism is made, an appellate tribunal does not treat excerpts from a charge in isolation; the charge is examined as a whole and if on such study prejudicial error does not appear the verdict must stand. State v. Hipplewith, 33 N.J. 300, 317 (1960). We have examined the entire charge here, particularly as it deals with the matter of self-defense, and although it is not as clear or as comprehensive as it might have been, we cannot say that it reveals prejudicial error.
Affirmed.
For affirmance  Chief Justice WEINTRAUB and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
For reversal  None.